Citation Nr: 0816542	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 23, 1969, to 
August 14, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran, and his spouse, testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in June 
2007.  

The veteran submitted evidence directly to the Board in 
September 2007.  The evidence included typed statements for 
his spouse and himself.  The statements were previously read 
into the record at the time of the veteran's hearing in June 
2007.

The veteran also included a periodic statement of earnings 
issued to him by the Social Security Administration (SSA), 
dated in October 1999, and a separate statement from him 
explaining why he had left knee surgery in 2005.  In light of 
the Board's determination to remand the case, the RO will 
have an opportunity to review the added evidence in the first 
instance. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from June 23, 1969, to 
August 14, 1969.  His service medical records (SMRs) show 
that he had his right patella removed, prior to service, in 
February 1969.  The SMRs give a history of a right knee 
injury in September 1968 and surgery in February 1969.  The 
veteran began having problems with his right knee after 
approximately one week of service.  There is private 
treatment records associated with the claims folder that 
further documents the knee injury in 1968 and surgery in 
1969.

The veteran's entrance physical examination is not included 
with his SMRs.  A review of the response from the April 1970 
National Personnel Records Center (NPRC) shows that the 
physical examination was not on file.  A new request for the 
physical examination report should be made.

The veteran was previously denied entitlement to service 
connection for the issues on appeal in May 1970.  He was 
denied service connection for a right knee disorder on the 
basis of a pre-existing disorder that was not aggravated by 
service.  He was denied service connection for a left knee 
disorder as there was no evidence of any type of left knee 
disorder during service.  He is now seeking to reopen his 
claim for service connection.

The veteran has not provided any medical evidence in support 
of his claim.  The RO has developed VA treatment records that 
show treatment for the veteran beginning in November 2004, 
approximately 35 years after service.  The records do note 
that the veteran had surgery on his left knee in 2005.  
However, the veteran has provided a statement to the Board 
wherein he said that the surgery was related to an automobile 
accident from 2004.  The remaining VA records record a 
"remote history" of bilateral patellectomies.

The veteran did identify one source for medical records from 
1969.  The RO contacted the facility but was told the records 
were destroyed after 25 years.  The veteran should again be 
asked to identify any source of medical evidence that could 
be obtained to support his claim, particularly evidence dated 
closer in time to his military service.

The veteran testified at a Travel Board hearing in June 2007.  
He related that he had served for a period of time in the 
National Guard during the 1970's.  He was not able to provide 
specific dates but he testified that he served in the mid-
1970's.  The veteran did not specifically state that he 
served in the Michigan Army National Guard but this is 
presumed from his living in Michigan at that time.  

This is the first indication of such service in the record.  
The veteran should be contacted to verify the state and 
component of the National Guard.  Any SMRs relating to the 
veteran's National Guard service should be obtained and 
associated with the claims folder.  The veteran's original 
Army physical examination may be included with the National 
Guard records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his knees since August 1969.  The RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured and associate them with the 
claims folder.

2.  The RO should contact the veteran and 
request that he verify the state National 
Guard he belonged to, the period of 
service, and what component, .e.g.  Army 
or Air National Guard.  Whether the 
veteran replies, or not, the RO should 
take the necessary steps to request the 
records associated with the veteran's 
service in the National Guard.  If the 
veteran fails to reply, the RO should 
assume he served in the Michigan Army 
National Guard in making any request for 
records unless other evidence of record 
indicates otherwise.  Furthermore, the RO 
must attempt to verify all periods of 
active duty, including any active duty 
training, for the veteran's National 
Guard service.  The claims file must be 
properly documented in this regard.

3.  The RO should make a request to 
obtain any physical examinations 
conducted for the veteran's military 
service from June 1969 to August 1969.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


